Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Froehlich, German Patent Publication DE 102013008047 (hereinafter “Froehlich”).
In Reference to Claim 1: 
Froehlich discloses  A hydraulic system comprising ( Figures 1-8) : a cylinder (9) in which an interior of a tube is divided by a piston (A2) into a first pressure chamber (48) and a second pressure chamber (50); a first bidirectional pump (23; 223; or 323) connected to the first pressure chamber (48) by a first supply/discharge line; a second bidirectional pump (24; 224; or 324) connected to the second pressure chamber (50) by 
In Reference to Claim 2: 
Froehlich further herein one of the first and second bidirectional pumps is a variable displacement pump whose delivery capacity per rotation is freely variable, and the other of the first and second bidirectional pumps is a fixed displacement pump whose delivery capacity per rotation is invariable or a variable displacement pump whose delivery capacity per rotation is selectively switchable between a first fixed value and a second fixed value. See, Figure 3 or 4. 
In Reference to Claim 6: 
Froehlich further disclose wherein the cylinder is a single-rod cylinder. See, Any of the Figures. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Froehlich, German Patent Publication DE 102013008047 (hereinafter “Froehlich”) in view of Yoshimatsu, Japanese Patent Publicaiton, JP 2002-021807 (hereinafter “Yoshimatsu”).
In Reference to Claim 4: 
Froelich discloses all the limitations set forth in claim 1, but fails to explicitly disclose wherein the first bidirectional pump includes a cylinder-side port and a cylinder- opposite port having a larger diameter than the cylinder-side port, and the second bidirectional pump includes a cylinder-side port and a cylinder- opposite port having a larger diameter than the cylinder-side port.
However, in the same field of endeavor, hydraulic circuits for a double sided piston cylinder, Yoshimatsu discloses a hydraulic circuit featuring two bi-directional pumps wherein the pump inlet port (connected to Tank/Reservoir) is of a larger diameter than the outlet port of the pump (delivering pressurized fluid to cylinder) 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify, Froelich such that the inlet ports to the respective pumps were of a larger diameter, as taught by Yoshimatsu, because such a modification would prevent the pumps of Froelich from cavitating during peak load periods as discussed in Paragraphs [0007 -0011] of Yoshimatsu. 
	Claim 3 and 5 is rejected is rejected under 35 U.S.C. 103 as being unpatentable over Froehlich, German Patent Publication DE 102013008047 (hereinafter “Froehlich”) in view of Kadlicko, WIPO Publication WO2006/060638 (hereinafter “Kadlicko”). 
In Reference to Claim 3: 
Froehlich discloses all the limitations set forth in claim 1,  but fails to disclose wherein the first and second bi-directional pumps are variable displacement pumps.
However, in the same field of endeavor, a hydraulic drive system for an double chamber cylinder Kadlicko discloses the use of two variable displacement pumps (42) and (44) with variable swash plate control (46 and 48) wherein each pump is responsible for providing fluid to a respective chamber.  Kadlicko utilizes variable displacement pumps because it improves of the system and minimizes “significant energy loss when control the fluid flow”. See, Paragraph [0005].

In Reference to Claim 5: 
Froehlich as modified further discloses wherein the cylinder is a double-rod cylinder. See, Kadlicko Figures.
 Examiner notes it would be obvious to a person having ordinary skill in the art at the time of effective filing to modify the actuator from a single rod cylinder to a double rod cylinder because such a modification is a simple substitution of one known type of pressure cylinder actuator for another providing the same predictable results of linear actuation. 

Claim 7 is rejected is rejected under 35 U.S.C. 103 as being unpatentable over Froehlich, German Patent Publication DE 102013008047 (hereinafter “Froehlich”) in view of Teraoka et al., Japanese  Patent Publication JP 2002-048105 (hereinafter “Teraoka”).
In Reference to Claim 7: 
Froehlich discloses all of the limitations set forth in claim 1, and further discloses an inlet line (52; two different locations) connecting the relay line  and a tank ( low pressure accumulator 28 is the same a closed reservoir or tank), but fails to disclose a check valve disposed in the inlet line to permit a flow from the tank toward the relay line 
However, in the same field of endeavor Teraoka discloses a hydraulic system that has an anticavitation and overpressurization protection circuit featuring a suction check valve and relief valve to prevent over pressurization. See, Figure 6 and 9.
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Froehlich to include the anticavitation and overpressurization protection circuit as taught by Teraoka because such a modification would provide the benefit of protecting the hydraulic circuit from damage if there is too much fluid or too little fluid entering the circuit, thereby improving the longevity of the pumps in the circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745